    Case: 1:20-cv-01494 Document #: 49 Filed: 10/12/20 Page 1 of 2 PageID #:856




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    FAIRLY ODD TREASURES, LLC,

             Plaintiff,                                         Civil Action No.: 1:20-cv-01494

    v.                                                          Judge Sara L. Ellis

    THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Jeffrey I. Cummings
    ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

             Defendants.


                               SATISFACTION OF JUDGMENT

         WHEREAS, a judgment was entered in the above action on July 13, 2020 [45] in favor of

Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                   NO.                                DEFENDANT
                    14                      Shenzhen Ruifuer Electronic Co., Ltd.


         THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:20-cv-01494 Document #: 49 Filed: 10/12/20 Page 2 of 2 PageID #:857



 DATE D: October 9, 2020                      Respectfully submitted,




                                              Yanling Jiang (Bar No. 6309336)
                                              JiangIP LLC
                                              111 West Jackson Blvd., Suite 1700
                                              Chicago, Illinois 60604
                                              Telephone: 312-675-6297
                                              Email: yanling@jiangip.com

                                              ATTORNEY FOR PLAINTIFF




 Subscribed and sworn before me by Yanling Jiang, on this 9th of October, 2020.

 Given under by hand and notarial seal.




                                              Notary Public
                 MICHAEL SEVERT
                   Official Seal
     1    Notary Public • State of Illinois
     , My Commis sion Expires Sep 11, 2023
                                                          :tl
                                              State of ---------

                                              County of
